Citation Nr: 0609759	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  00-24 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for status post stress 
fracture of the left femur, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1989 to January 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  

This case was before the Board in April 2004.  At that time, 
it was remanded for further development.  A review of the 
claims file reveals that the requested development has been 
accomplished.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Status post stress fracture of the left femur is 
manifested by subjective complaints of constant pain in the 
hip and a limited ability to engage in certain daily 
activities, with essentially normal range of motion studies, 
and an overall disability picture consistent with moderate 
residual impairment of the left femur.  


CONCLUSION OF LAW

The criteria for entitlement to an increased rating for 
status post stress fracture of the left femur, currently 
evaluated as 20 percent disabling have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 
4.7, 4.20, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 
5254, 5255 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In March 2000, VA received the veteran's claim of entitlement 
to an increased disability rating a left hip disability, 
evaluated as 20 percent disabling.  In August 2000, the RO 
continued the 20 percent disability rating for status post 
stress fracture of the left femur.  The veteran filed a 
timely appeal.  By correspondence, dated in September 2003, 
the RO informed the veteran of the general requirements of 
VCAA and VA's duty to assist her in establishing entitlement 
to an increased rating for status post fracture of the left 
femur.  In May 2004, the veteran was provided with 
additional, detailed, correspondence pertaining to the 
requirements of VCAA.  

In light of the foregoing development, all notification has 
been given and all relevant available evidence has been 
obtained.  Consequently, the Board concludes that any 
deficiency in compliance with VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of 
a claim for increased ratings, to include effective date 
issues.  

In the present appeal, as previously indicated, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for increased 
ratings. Since the claim for an increased rating is being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran in VA's 
failure to provide notice on the effective date issue.  The 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as 
the Board concludes below that any questions as to the 
effective date to be assigned is rendered moot.  

Factual Background

A March 2000 statement from the U.S. Postal Service found the 
veteran medically unsuitable for the position of City 
Carrier, based on a pre-placement examination by the Postal 
Service Medical Officer that revealed aggravation of the left 
hip pain.  It was noted that the condition was not compatible 
with the activities required for the position, which included 
prolonged standing, repeated bending, climbing and walking.  

On VA examination, dated in July 2000, the veteran presented 
for examination of the left hip area and a detailed medical 
history of the disability of status post stress fracture of 
the left hip was provided.  She reported that she experienced 
pain on standing and was limited with regard to walking.  She 
experienced left hip pain after approximately three miles of 
walking.  

On physical examination of the veteran, it was noted that she 
was able to get on and off of the examining table with ease, 
and was able to turn from side to side with minimal 
difficulty.  Straight leg raising on the left was to 80 
degrees, at which time she experienced pain in the sacroiliac 
area.  There was significant tenderness on palpation of the 
left trochanteric area, pain radiated down the lateral thigh, 
there was no sensory motor deficit of the lower extremity, 
deep tendon reflexes of the lower extremity were present and 
symmetrical.  There was slight discomfort on palpation of 
internal rotation of the hip.  

The range of motion studies revealed flexion of the hip from 
0 to 130 degrees and full extension of the hip.  External 
rotation of the hip from 0 to 45 degrees, with extreme 
discomfort.  Internal rotation of the hip was from 0 to 10 
degrees.  Abduction was from 0 to 40 degrees and adduction 
was from 0 to 40 degrees, with minimal discomfort.  She was 
able to tandem toe and heel walk without discomfort.  The 
pertinent diagnosis was status post stress fracture of the 
left femur and left trochanteric bursitis.  It was noted that 
the examination was conducted during a period of quiescent 
symptoms.  The symptoms elicited by the veteran were 
compatible with her diagnosis.  The examiner noted that 
during flare-up(s) of symptoms, which occur with varying 
frequency, the findings of the examination could be 
significantly altered and quantification of such changes 
would require examination during a flare-up.  

On VA examination, dated in January 2002, the veteran related 
that she suffered from consistent thigh pain, and that 
prolonged sitting and standing exaggerated the pain.  She had 
favored the left leg since her compression fracture.  On 
physical examination, she was in no acute distress, she did 
not use a device for assistance with ambulating, and she was 
able to walk on toes and heels without pain.  The range of 
motion studies showed that flexion of the veteran's waist was 
from 0 to 85 degrees, extension was from 0 to 20 degrees, and 
lateral rotation was from 0 to 50 degrees, bilaterally.  The 
straight leg raising test was negative bilaterally.  There 
was tenderness of the sacroiliac joint on the left side.  It 
was noted that the veteran revealed discomfort while the 
motor test was performed.  The examination, assessment, and 
plan included discussion of other orthopedic complaints that 
are not currently on appeal before the Board.  

A July 2004 statement from the chief of a VA outpatient 
clinic indicated that the veteran continued to have pain as a 
residual of the stress fracture of the left femur, despite 
adjustments that were made to the medication she took for the 
pain.  It was also noted that the disability limited her 
ability to engage in certain physical activities.  The 
medical doctor concluded by offering an opinion that the 
veteran's disability of status post stress fracture of the 
left femur increased in severity.  

The VA treatment reports, dated through December 2004, showed 
that the veteran complained that the stress fractures 
resulted in residuals of pain.  These records also noted that 
the veteran was assessed with degenerative joint disease.  It 
was further shown that the veteran had a desire to lose 
weight and in an effort to do so, she engaged low-impact 
exercises.  A primary care note reported that she developed 
increased pain due to working with pre-school children and 
standing up all day.  

The primary care note, dated in December 2004, reported that 
the veteran related that she experienced difficulty when she 
tried to elevate her legs to put on socks due to the pain in 
the hip area, the pain increased in cold weather, and she 
described the pain in her hips as sharp and severe.  The pain 
lasted for approximately one hour.  

On VA examination, dated in August 2005, the examiner noted 
that the claims file was reviewed and provided some 
discussion of the veteran's medical history.  The veteran 
related that the hip pain increased in severity and she 
complained of constant pain located primarily in the 
trochanter and the region of the left sacroiliac joint.  The 
pain increased with sitting for prolonged periods of time or 
being on her feet for prolonged periods of time.  She was 
taking medication for the pain, which included a prescription 
for Tylenol with codeine for relief of pain at night time.  

The veteran related that she experienced flare-up(s) 
approximately 3 times per month, which lasted for several 
hours.  The flare-up(s) were caused by activity, such as 
prolonged standing or sitting.  The veteran also related that 
her daily activities were limited due to the pain.  

On physical examination of the veteran, the examiner observed 
a normal gait.  She had tenderness over the left sacroiliac 
joint and she was most tender over the left greater 
trochanter.  Straight leg raise was negative at 90 degrees.  
There were no findings of ankylosis.  The range of motion 
studies of the left hip revealed extension of 0 degrees, 
flexion from 0 to 130 degrees, and from 0 to 125 degrees on 
repeat motion.  Abduction was from 0 to 37 degrees, adduction 
was from 0 to 22 degrees, internal rotation in extension as 
determined by the position of the patella was from 0 to 20 
degrees, and external rotation was from 0 to 40 degrees.  
There were no constitutional symptoms of bone disease.  

The examiner documented that the VA X-ray study was within 
normal limits.  The impression included residuals of stress 
fracture of the left proximal femur, currently expressed 
clinically as a left trochanteric bursitis.  The examiner was 
unable to estimate the veteran's additional limitation of 
motion or function during a flare-up since the examiner did 
not observe a flare-up.  The examiner commented that several 
motions were repeated without change.  There was no clinical 
evidence for reduced range of motion or function with 
repetition.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate rating Diagnostic Codes identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

525
0
Hip, ankylosis of:

Unfavorable, extremely unfavorable ankylosis, the 
foot not reaching ground, crutches necessitated
903

Intermediate
70

Favorable in flexion at an angle between 20º and 40º 
and slight adduction or abduction
60

5251
Thigh, limitation of extension of:


Extension limited to 5º
10

5252
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10

5253
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 
15º, affected leg
10

5254
Hip, flail joint   
80

525
5
Femur, impairment of:

Fracture of shaft or anatomical neck of:

With nonunion, with loose motion (spiral or oblique 
fracture)
8
0

With nonunion, without loose motion, weightbearing 
preserved with aid of brace  
6
0

Fracture of surgical neck of, with false joint
6
0

Malunion of:

With marked knee or hip disability
3
0

With moderate knee or hip disability
2
0

With slight knee or hip disability
1
0
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 
5254, 5255 (2005).  

The normal range of motion for flexion of the hip is from 0 
to 125 degrees and the normal range of motion for abduction 
of the hip is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2005).  

  

A higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Analysis

The Board initially points out that where the particular 
disability for which the veteran has been service connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.  See also Lendenmann 
v. Principi, 3 Vet. App. 345, 349- 350 (1992).  

The disability of status post stress fracture of the left 
femur is currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5255.  The veteran 
maintains that the disability of status post stress fracture 
of the left femur has increased in severity and that she is 
entitled to a higher evaluation based on the increased 
severity.  The veteran's subjective complaints include pain 
in the left hip area and limitation of physical activities 
due to the pain.  

Because service connection has already been established for 
the disability of status post stress fracture of the left 
femur, and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
the determinative issue is whether the medical evidence shows 
that the current level of severity of the disability of 
status post stress fracture of the left femur warrants a 
rating in excess of 20 percent.  

Under Diagnostic Code 5255, which addresses impairment of the 
femur, a 20 disability rating is warranted for malunion of 
the femur with moderate knee or hip disability.  A 30 percent 
disability rating is warranted for malunion of the femur with 
marked knee or hip disability.  

The medical evidence demonstrates that the veteran's 
disability picture is consistent with the criteria for a 20 
percent rating for the disability of status post stress 
fracture of the left femur.  In December 1999, objective 
medical findings revealed full range of motion with some 
discomfort on extremes of rotation.  It was specifically 
noted that the remainder of the examination was completely 
normal.  In July 2000, evaluation of the disability did not 
reveal any objective findings that tend to show that the 
disability increased in severity.  In fact, for VA 
compensation purposes, the range of motion of the hip was 
essentially normal.  

Further, the VA treatment records noted that the veteran was 
able to engage in low impact exercises in order to lose 
weight.  The most recent examination demonstrated that the 
veteran had close to normal range of motion of the hip.  
There were no constitutional symptoms of bone disease and the 
examiner noted that the VA X-ray study was within normal 
limits.  

The Board notes that in January 2002, evaluation of the 
disability of status post stress fracture of the left femur 
showed objective findings of decreased range of motion.  The 
Board finds that the reported decrease in the range of motion 
is adequately compensated for with the currently assigned 20 
percent disability rating.  Stated differently, the decreased 
range of motion is not so severe that a rating higher than 20 
percent is warranted.  

The Board also notes that a medical report from the Chief of 
a VA outpatient clinic opined that the veteran's disability 
increased in severity.  There were no objective findings to 
support the medical doctor's conclusion associated with the 
medical report.  Consequently, the evidence is not persuasive 
on the issue of whether the veteran meets the next higher 
rating criteria for the disability of status post stress 
fracture of the left femur.  

Based on the foregoing, the Board concludes that the 
objective medical evidence does not establish that the 
disability of status post stress fracture of the left femur 
has increased in severity.  The evidence does not demonstrate 
that the current level of the disability is more than 
moderate.  Moreover, the objective findings have been 
essentially the same, as there has been no evidence of 
impairment that results in a disability picture that is more 
severe than that already contemplated by the currently 
assigned 20 percent disability rating under Diagnostic Codes 
5299-5255.  

The Board points out that there are several Diagnostic Codes 
applicable to disabilities of the hip.  Because the evidence 
does not demonstrate ankylosis of the hip and the range of 
motion studies have revealed essentially normal range of 
motion, a rating higher than 20 percent under any other 
Diagnostic Code is not warranted.  38 C.F.R. § 4.71a 
Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255; see 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

The Board observes the veteran's subjective complaints of 
pain in the left hip, and that she maintains that the pain 
limits her ability to engage in certain physical activities, 
and that she also related that she experienced flare-up(s), 
approximately 3 times per month that lasted for hours.  

In this regard, the Board considered the provisions of DeLuca 
and finds that the evidence does not demonstrate that a 
rating higher than that already assigned, based on functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint is warranted.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
fact, during the August 2005 VA examination, the examiner 
noted that the veteran repeated several motions without there 
being any change.  There was no clinical evidence for reduced 
range of motion or function with repetition.  

Extraschedular Rating

The veteran submitted documentation from the U.S. Postal 
Service showing that she was found unsuitable for a position 
as a City Carrier.  The August 2005 VA examination report 
revealed that the veteran was employed as a kindergarten 
teacher and that she was a teacher for two years prior to the 
examination.  

The Board considered the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1); however, the record is 
silent for objective evidence that the disability of status 
post stress fracture of the left femur results in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
the disability has necessitated frequent periods of 
hospitalization.  Therefore, entitlement to an extraschedular 
rating is not warranted.  

In light of the foregoing, the claim of entitlement to an 
increased rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to an increased rating for status post stress 
fracture of the left femur, currently evaluated as 20 percent 
disabling, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


